Citation Nr: 0705541	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2002 rating decision of the RO in 
Newark, New Jersey, which granted the veteran's claim for 
service connection for bilateral hearing loss and assigned an 
initial noncompensable (i.e., 0 percent) rating effective as 
of August 31, 2001.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Also 
in that rating decision the RO denied service connection for 
a back disorder and hypertension.

In March 2005, the veteran filed a request to amend his claim 
to include service connection for "essential tremors."  As 
this claim is not in appellate status, it is referred to the 
RO for appropriate action.

In February 2007, the Board granted the veteran's motion to 
advance his case on its docket.  See 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900 (2006).  

The issues of entitlement to an initial compensable 
disability rating for bilateral hearing loss and entitlement 
to service connection for a back disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The preponderance of the competent medical evidence indicates 
that hypertension, which was initially documented many years 
after the veteran's discharge from the military, is not 
related to a disease contracted or an injury sustained in 
service.



CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in her possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim for service connection.  This is evident from letters 
sent to him in April 2002, July 2004, August 2004, March 
2005, June 2005, May 2006, and October 2006.  The October 
2006 letter, in particular, explicitly told him to submit 
relevant evidence in his possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Pelegrini II and Mayfield, supra.  This was indeed the case 
here as the veteran was first given VCAA notice in April 
2002, prior to the initial rating decision at issue in August 
2002.  And even assuming for the sake of argument that 
initial VCAA notice was not fully compliant, this since has 
been cured by the additional notices more recently provided 
- inasmuch as his claim was readjudicated in the April 2004 
statement of the case (SOC) and May 2006 supplemental SOC 
(SSOC) based on the additional evidence received after that 
initial decision.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided this Dingess notice in the 
October 2006 letter mentioned.

Lastly, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  While the 
veteran has indicated that he received treatment from 
numerous private physicians, he also indicated that records 
from those physicians are unavailable either because the 
physician's were no longer in practice or they were deceased.  
In light of this, it is not felt that additional efforts are 
required under the VCAA with respect to these records, as it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and that the case 
is ready for appellate review.

Pertinent Laws and Regulations
Service connection - in general

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Certain diseases, including 
hypertension, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2006).

Analysis

With respect to Hickson element (1), proof of current 
disability, there is a diagnosis of hypertension (see the 
report of the May 2002 VA examination).

With respect to Hickson element (2), in-service incurrence, 
the service medical records do not disclose any complaints or 
clinical findings that were attributed to hypertension.  The 
report of the veteran's military enlistment examination shows 
his blood pressure was 132/70, and it was 120/76 when later 
examined for transfer from service.  These readings do not 
reflect hypertension as defined by VA regulation.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101(Note 1).

There also is no indication that hypertension was diagnosed 
within a year of the veteran's separation from service.  From 
a review of the record it appears that elevated blood 
pressure readings and the first documented diagnosis of 
hypertension, was first shown in 1990, more than 40 years 
after his discharge from the military.  

In short, there is no evidence showing the veteran's 
hypertension, which even at the very earliest was apparently 
initially documented many years after his military service 
had concluded, began during service or during the one-year 
presumptive period following his separation from service.  
Accordingly, the Hickson element (2) has not been satisfied 
and his claim fails on this basis.

To the extent the veteran, himself, contends he had 
hypertension during service, it is now well established that 
a layman is not competent to give a probative opinion on 
matters such as diagnosis and etiology of a claimed 
disability.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

With respect to Hickson element (3), medical nexus, the 
record is silent for any medical evidence of a link between 
hypertension and an in-service disease.  Additionally, the 
veteran has not submitted a medical opinion in support of a 
nexus between hypertension and an in-service disease.  
Therefore, Hickson element (3) has not been satisfied.  

In summary, Hickson element (1) has been met, but Hickson 
elements (2) and (3) have not.  Therefore, the preponderance 
of the evidence is against the veteran's claim, and it must 
be denied.  38 C.F.R. § 3.102, Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for hypertension is denied.


REMAND

In terms of the veteran's claim for a higher initial 
compensable rating for bilateral hearing loss, the Board 
realizes the veteran underwent a VA audiological examination 
in May 2002.  However, the report of that hearing evaluation 
does not provide the objective clinical findings necessary to 
properly evaluate the current severity of his bilateral 
hearing loss under the Schedule for Rating Disabilities 
(Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2006).  In particular, it is unclear 
from the medical evidence of record whether his hearing 
acuity is worse now than it was when tested during that 
evaluation.  See Fenderson, supra (when the veteran appeals 
the initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the pendency of his appeal).

In the veteran's December 2006 brief, his representative 
alleged the veteran's hearing had worsened since that 
examination and requested a new audiological evaluation.  In 
order to determine whether the veteran's hearing is, indeed, 
worse than when last examined by VA, he should be afforded 
another VA audiological examination to reassess the severity 
of his bilateral hearing loss under the applicable standards.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

With regard to the claim of service connection for a back 
disorder, the veteran has submitted correspondence from the 
National Personnel Records Center which suggests that some of 
the veteran's service medical records are unavailable.  That 
notwithstanding, the record includes a post-service opinion 
suggesting some nexus between a back disorder and either his 
military service or alleged events that may have occurred 
coincident with it.

A May 2003 statement from E. Megariotis, M.D., noted that the 
veteran was injured after a Jeep he was riding in over turned 
and resulted in back and torso injuries.  The veteran denied 
any interval back traumatic injuries.  Examination and X-ray 
findings were consistent with severe, progressive spondylosis 
of the lumbosacral region.  The doctor opined that the 
veteran's present signs and symptoms were side effects and 
complications of service related injuries sustained in the 
Jeep roll over accident.  

The opinion from Dr. Megariotis does not have an evidentiary 
basis to support it inasmuch as there is no indication the 
veteran was involved in a motor vehicle accident during 
service.  But this may be the result of his missing service 
medical records.  Therefore, a VA medical examination and 
opinion, based on consideration of documented history, would 
be helpful in resolving the claim on appeal of service 
connection for a back disorder.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
audiogram and Maryland CNC speech 
recognition test to determine the 
current severity of his bilateral 
hearing loss.  His VA claims file must 
be made available to the designated 
examiner for a review of the pertinent 
medical history.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.  The examiner is also 
requested to specifically indicate 
whether the veteran's bilateral hearing 
loss has worsened since his May 2002 VA 
evaluation and, if so, to what extent.  
The examiner should report complaints 
and clinical findings in detail 
including pure-tone threshold averages 
and speech discrimination scores, and 
the basis for the examiner's opinion 
should be fully explained.

2.  Arrange for the veteran to undergo a 
VA orthopedic examination, at an 
appropriate VA medical facility.  The 
entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

The physician should clearly indicate 
whether the veteran has a back disorder.  
If so, the physician should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) this condition 
is medically related to the veteran's 
active military service.  In providing 
the requested opinion, the examiner 
should address the significance, if any, 
of the opinion set forth in the May 2003 
statement from Dr. Megariotis.

3.  If the veteran fails to report to 
any scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the veteran by the pertinent VA 
medical facility.

4.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


